--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED UNLESS SUCH SALE, TRANSFER OR ASSIGNMENT IS COVERED BY
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR SATISFIES THE
REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE COMMISSION, OR IS
EFFECTED PURSUANT TO AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
SALE, TRANSFER OR ASSIGNMENT IS EXEMPT FROM SUCH REGISTRATION.

TRANSAKT LTD.

UNSECURED CONVERTIBLE PROMISSORY NOTE

US$1,000,000 Issuance Date: July 15, 2016       Maturity Date: July 14, 2018

            TransAKT Ltd.., a Nevada corporation (the “Company”), for value
received, promises to pay to the order of Ho Kang-Wing, or its permitted assigns
(the “Holder”), the principal sum of One Million United States Dollars
(US$1,000,000) plus simple interest at the rate of eight percent (8%) per annum,
calculated daily, in arrears, based on a 360 day year and 30 day month, from the
date of this Note until fully-paid, or until converted pursuant to Section 5
hereof.

            1.        Maturity. This Note shall mature automatically and the
entire outstanding principal amount, together with all interest accrued under
this Note, shall become due and payable on the date that is two (2) years from
the date of issuance (“Maturity Date”), unless this Note, before such date, is
converted into shares of capital stock of the Company at the election of the
Company pursuant to Section 5 hereof.

            2.        Payment of Principal and Interest. Payments of principal
and any accrued interest are to be made on or before the Maturity Date. All
payments are to be made at the address of Holder set forth under Section 9(h) of
this Note or at such other place as the Holder designates to the Company in
writing. Interest under this Note shall be computed on the basis of a 360-day
year and 30 day month.

            3.        Prepayment. Subject to the Holder’s right to convert
pursuant to Section 5, this Note may be prepaid in whole or in part at any time,
without penalty. Any prepayment shall be first applied against any accrued and
unpaid interest and then to reduce the amount of principal due under this Note.

            4.        Waiver of Presentment. The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.

            5.        Conversion of Note.

            (a)        Conversion into Stock. At the option of the Holder, at
any time, the outstanding principal amount of this Note and any accrued interest
may be converted, in whole or in part, into fully-paid and non-assessable
restricted shares of common stock at the Conversion Price (as defined herein).
The number of such shares of common stock that Holder shall be entitled to
receive, and shall receive, upon such conversion shall be determined by dividing
the amount of principal and interest under this Note being so converted by the
Conversion Price (as defined herein). The election of the Company to convert
shall be irrevocable and the date the Holder elects to convert shall be the
“Conversion Date.”

            (b)        Conversion Price. Subject to adjustment as provided
below, the “Conversion Price” shall equal $0.01 per share.

1

--------------------------------------------------------------------------------

            (c)        Stock Certificates. Upon conversion into common stock,
the Company shall issue and deliver to Holder, or to Holder’s nominee or
nominees, a certificate or certificates representing the number of restricted
shares of common stock to which Holder shall be entitled as a result of
conversion as provided herein. The certificate shall bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT PURSUANT
TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH IS EFFECTIVE
UNDER SUCH ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION, AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT AND STATE SECURITIES LAWS IS
AVAILABLE.”

            (d)        Adjustment for Stock Splits and Combinations. If the
Company, at any time while this Note is outstanding: (A) pays a stock dividend
or otherwise makes a distribution or distributions in shares of its common stock
or any other equity or equity equivalent securities payable in shares of common
stock, (B) subdivides outstanding shares of common stock into a larger number of
shares, (C) combines (including by way of reverse stock split) outstanding
shares of common stock into a smaller number of shares, or (D) issues by
reclassification of shares of the common stock any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of common stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of common stock outstanding after such
event. Any adjustment made pursuant to this section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or re
classification.

            6.        No Rights as Stockholder. This Note does not entitle
Holder to voting rights or any other right as a shareholder of the Company
before the conversion hereof.

            7.        Loss, Theft or Destruction of Note. Upon receipt by the
Company of evidence reasonably satisfactory to the Company of the loss, theft or
destruction of this Note and of indemnity or security reasonably satisfactory to
the Company, the Company shall make and deliver a new Note that shall carry the
same rights to interest (unpaid and to accrue) carried by this Note, stating
that such Note is issued in replacement of this Note, making reference to the
original date of issuance of this Note (and any successor hereto) and dated as
of such cancellation, in lieu of this Note.

            8.        Severability. Every provision of this Note is intended to
be severable. If any term or provision hereof is declared by a court of
competent jurisdiction to be illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the balance of the terms and
provisions hereof, which terms and provisions shall remain binding and
enforceable.

            9.        Miscellaneous.

            (a)        No Fractional Units or Scrip. No fractional shares or
scrip representing fractional units shall be issued upon the conversion of this
Note. In lieu of any fractional shares to which Holder otherwise would be
entitled, the Company shall round up to the nearest whole share.

            (b)        Governing Law. This Note shall constitute a contract
under the laws of the State of Nevada and for all purposes shall be construed in
accordance with and governed by the laws of the State of Nevada, without regard
to the conflicts of laws provisions thereof.

            (c)        Compliance With Usury Laws. The Company and Holder intend
to comply with all applicable usury laws. In fulfilling this intention, all
agreements between the Company and Holder are expressly limited so that the
amount of interest paid or agreed to be paid to Holder for the use, forbearance,
or detention of money under this Note shall not exceed the maximum amount
permissible under applicable law.

2

--------------------------------------------------------------------------------

            If for any reason payment of any amount required under this Note
shall be prohibited by law, then the obligation shall be reduced to the maximum
allowable by law. If for any reason Holder receives as interest an amount that
would exceed the highest lawful rate, then the amount which would constitute
excessive interest shall be applied to the reduction of the principal of this
Note and not to the payment of interest. If any conflict arises between this
provision and any provision of any other agreement between the Company and
Holder, then this provision shall control.

            (d)        Legal Representation. Holder agrees and represents that
such party has been represented by such party's own legal counsel with regard to
all aspects of this Note, or if such party is acting without legal counsel, that
such party has had adequate opportunity and has been encouraged to seek the
advice of such party's own legal counsel prior to the execution of this
Agreement.

            (e)        Jurisdiction. Any action whatsoever brought upon or
relating to this Note shall be instituted and prosecuted in the state courts
located in Clark County, Nevada, or the federal district court therefore, and
each party waives the right to change the venue. The parties hereto further
consent to accept service of process in any such action or proceeding by
certified mail, return receipt requested.

            (f)        Restrictions. Holder acknowledges that all shares of
common stock acquired upon the conversion of this Note shall be subject to
restrictions on resale imposed by state and federal securities laws.

            (g)        Assignment. Subject to restrictions on resale imposed by
state and federal securities laws, Holder may assign this Note or any of the
rights, interests or obligations hereunder, by operation of law or otherwise, in
whole or in part, to any person or entity so long as such assignee agrees to be
bound by the terms and conditions of the Agreement (including the
representations and warranties of the Holder therein). Effective upon any such
assignment, the person or entity to whom such rights, interests and obligations
are assigned shall have and exercise all of Holder’s rights, interests and
obligations hereunder as if such person or entity were the original Holder of
this Note.

            (h)        Notices. Any notice, request or other communication
required or permitted hereunder shall be given upon personal delivery, overnight
courier or upon the fifth (5th) day following mailing by registered mail (or
certified first class mail if both the addresser and addressee are located in
the United States), postage prepaid and addressed to the parties hereto as
follows:

  To the Company: TransAKT Ltd.     Unit 8, 3/F. Wah Yiu Industrial Centre,
30-32 Au Pui Wan St.     Fotan, Hong Kong     Fax : (852) 3547 7993          
Attention: Yam Chi Wah               To Holder: Ho Kang-Wing     Unit 8, 3/F.
Wah Yiu Industrial Centre, 30-32 Au Pui Wan St.     Fotan, Hong Kong     Fax :
(852) 3547 7993

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, TransAKT Ltd. has caused this Unsecured
Convertible Promissory Note to be executed by its officer thereunto duly
authorized.

  The “Company”       TRANSAKT LTD.   a Nevada corporation           /s/ Yam Chi
Wah   By: Yam Chi Wah   Its: Chief Financial Officer


Accepted and Agreed to: The “Holder”               /s/ Ho Kang-Wing   By: Ho
Kang-Wing

4

--------------------------------------------------------------------------------